Citation Nr: 1601496	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  13-01 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension, to include as secondary to Agent Orange exposure, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel

INTRODUCTION

The Veteran served on active duty from March 1967 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran later testified before the undersigned at a July 2014 Travel Board hearing. The hearing transcript is of record. 

This appeal was processed using the Veteran's Benefits Management System (VBMS). Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In a February 2015 decision, the Board declined to reopen the Veteran's claim for service connection for hypertension, to include as secondary to Agent Orange exposure, on the basis that no new and material evidence had been submitted to reopen the claim.  

The Veteran appealed the Board's February 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2015, the Court vacated the Board's decision to the extent that it found that no new and material evidence had been submitted to reopen the claim for service connection for hypertension, and remanded the case for readjudication in compliance with directives specified in a November 2015 Joint Motion for Partial Remand (Joint Motion) filed by counsel for the Veteran and the VA Secretary.  The case has been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) addressed directives consistent with the VCAA with regard to new and material evidence.  The Court stated that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented. 

In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.

In addition, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in 
the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied. 

In a June 1982 rating decision, the RO denied service connection for hypertension based on a finding that it was not shown to have been incurred or aggravated during service, within one year thereafter, or to be otherwise related to service.  In a March 2006 rating decision, the RO denied service connection for hypertension, based on a finding that there was no evidence of a connection between the Veteran's current hypertension and his period of military service.  The Veteran did not file an appeal and the claim became final.  The Veteran's current claim to reopen was received in May 2009.

In response to his claim, the Veteran was provided VCAA notice in a March 2010 letter.  The March 2010 notice informed the Veteran that he had previously been denied service connection for hypertension in an unappealed rating decision, and that in order for his claim to be reopened, he was required to submit new and material evidence.  The letter also noted that his claim for hypertension was previously denied because there was no new and material evidence, and therefore, the evidence he submitted had to relate to this fact.

In the November 2015 Joint Motion, the parties agreed that the March 2010 VCAA notice did not satisfy the directives of Kent.  In this regard, the notice did not specifically inform the Veteran that he needed to submit evidence showing a connection between his current hypertension and his active military service.  Further, that deficiency was not cured by any subsequent notice pertaining to this issue.  Therefore, on remand, the Board finds that proper notice should be sent to the Veteran regarding the issue of service connection for hypertension, which meets the criteria of Kent. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should review the record and ensure compliance with all notice and assistance requirements set forth in the VCAA and subsequent interpretive 
authority.  Regarding the issue of whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for 
hypertension, the VCAA notice should include specific notice of why the claim was previously denied and what 
constitutes material evidence for the purpose of reopening the claim.
2.  After completing the above actions and any other notification or development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit
sought on appeal is not granted, he and his representative should be provided with a supplemental statement of the case and afforded an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

